Citation Nr: 0509093	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from June 1985 to 
July 1995, plus approximately 14 years and seven months of 
prior active service.  There appears to be service 
continuously since about July 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denying an increased disability evaluation for 
residuals of a left ankle injury from the 10 percent 
assigned.  

This matter was previously before the Board and was remanded 
for further development in October 2003.  Appropriate 
development was accomplished and the matter has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has no more than moderate limitation of 
motion of the left ankle, even when considering pain, pain on 
motion, weakness, fatigability, or incoordination.  

2.  The veteran's residuals of a left ankle injury do not 
include instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left ankle injury are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, Part 4, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case, including 
particularly by issued August 2001 and May 2004 VCAA letters.  
The veteran did not reply to those letters informing of the 
existence of additional evidence pertinent to his claim that 
has not been associated with the claims folder.  The prior 
remand was, in part, to provide additional notice.

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through the VCAA letters, 
as well as by the appealed October 2001 rating decision, a 
statement of the case in March 2002, and a supplemental 
statements of the case in September 2002 and December 2004.

By the RO decision and the statement of the case and the 
supplements thereto, the veteran was informed of development 
already undertaken, as well as evidence of record pertinent 
to his claim on appeal.  

Records of VA post-service medical treatment were obtained, 
showing left ankle treatment in February 2001 following acute 
injury, based on the veteran's report of having received 
treatment at that time.  These records reflect treatment 
during the appeal period.  VA examinations addressing the 
veteran's claimed disability were conducted in August 2001 
and May 2004.  Reports of those examinations are contained in 
the claims folder, and they are addressed in the body of this 
decision.   

The veteran submitted statements in support of his claim, and 
was afforded the opportunity of a hearing to testify in 
support of his claim, though he did not take advantage of 
that opportunity.  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   
In this case, the veteran was appropriately afforded that 
prior notice.  Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) also remain applicable, including 
provisions pertaining to when notice is issued.  In this 
instance, the Board concludes that the veteran was afforded 
the opportunity to assist in the development of his claim and 
to direct the RO to obtain evidence in furtherance of his 
claim.  The evidentiary record was developed with the 
veteran's informed assistance, and pertinent VA treatment and 
examination records were obtained in the course of appeal, 
with the veteran fully informed of that evidentiary 
development.  Hence, timely notice of development and 
assistance to be provided was afforded the veteran, to allow 
him to further his claim.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



The Question of an Increased Rating for Residuals of a Left 
Ankle Injury

Historically, service medical records reveal that the veteran 
was treated for left ankle complaints during service.  There 
was no pertinent history of trauma.  Diagnoses included 
tenosynovitis and ligament strain.  There was no reference to 
any fracture.

The veteran's left ankle injury residuals are appropriately 
rated under Diagnostic Code 5271, for limitation of motion of 
the ankle.  Under that Code, where there is moderate 
limitation of motion, a 10 percent rating is assigned.  Where 
there is marked limitation of motion, a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  
Full range of motion of the ankle is measured from 0 degrees 
to 20 degrees dorsiflexion, and 0 degrees to 45 degrees in 
plantar flexion. 38 C.F.R. § 4.71, Plate II (2003).  In this 
case, a rating under Diagnostic Code 5270 is not for 
application, since ankylosis of the ankle has not been 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).  

Treatment records within the claims folder show treatment for 
complaints referable to the left ankle in February 2001, 
following an acute injury to the ankle in that month when he 
twisted the ankle while weight bearing.  He then complained 
that the acute injury resulted in pain, redness, and 
swelling.  The veteran as noted to be markedly obese with an 
enlarged left calf and venous stasis dermatitis.  He 
explained that his left calf usually stayed enlarged relative 
to his right.  The veteran was seen a few days following this 
acute injury, and he then had pain about the medial malleolus 
with difficulty weight bearing.  There was also a burning 
sensation about the plantar mid foot.  X-rays were negative 
for fracture.  The treating physician assessed possible acute 
tarsal tunnel syndrome, and treated the condition with 
immobilization and medication. 

Upon VA examination in September 2001, the veteran's history 
was noted of no ankle fracture in service, and treatment over 
the years including non-steroidal anti-inflammatory 
medications and local steroid injections, as well as orthotic 
supports.  The veteran reported having relatively few 
symptoms until the last few years, with increasing pain in 
the ankle, and pain in the bottom of the foot which was also 
more frequent.  On examination, the veteran was significantly 
obese (he weighed 350 pounds), and walked with a relatively 
symmetric limp.  He was able to get on and off the 
examination table without apparent difficulty.  The left 
ankle showed very minimal ecchymosis over the medial 
malleolus, with tenderness over the malleolus and the 
underside of the foot.  The examiner assessed range of motion 
as normal, at 20 degrees dorsiflexion and 40 degrees plantar 
flexion.  There was no increased laxity or instability.  X-
rays dated in February 2001 showed prominent soft tissue 
edema over the entire lower leg and foot, and a dorsal spur 
of the calcaneus, but with no post-traumatic changes.  The 
examiner diagnosed status post contusion or sprain of the 
left ankle without X-ray evidence of post-traumatic 
arthritis; and plantar fascitis, attributed more to obesity 
than to prior ankle injury.   

Upon VA examination in May 2004, the veteran complained that 
it hurt for him to climb stairs due to his left ankle injury 
residuals.  The examiner reviewed the claims folder including 
service medical records, and noted the veteran's history of 
injury in service and treatment thereafter for assessed 
tenosynovitis, treated over the years with varying success 
with anti-inflammatories and other medications.  The veteran 
reported currently treating the condition with Tylenol and 
Advil for pain, and reported that with moderate activity the 
condition was relatively comfortable.  He reported using 
athletic shoes or shoe inserts, both of which help.  He 
continued to work as a diesel mechanic, wearing steel-toed 
shoes and working on concrete surfaces much of the time.  He 
reported that he could work standing in those conditions in 
relative comfort for approximately 45 minutes.  However, he 
would develop symptoms of burning pain in the medial aspect 
of the ankle, requiring him to take frequent breaks in the 
course of his work and rest his feet.  

The veteran presented at the examination a slight limp 
favoring the left side.  Range of motion on examination was 
to 15 degrees dorsiflexion and 45 degrees plantar flexion, 
with normal noted to be 20 degrees and 45 degrees, 
respectively.  The examiner noted that repeated testing did 
not result in a change in the range of motion.  The veteran 
reported that by the end of the work day he had swelling 
limiting his range of motion of the ankle to about two-thirds 
of that demonstrated on the examination, with painful range 
of motion at that time.  The veteran admitted that he could 
dorsiflex a little more than he had demonstrated, but that 
this would cause pain.  The examiner commented that this was 
the extent of DeLuca observations.  

Other than the slight limitation in range of motion, the 
examiner found no objective signs of disability other than 
those shown on X-ray.  The joint was stable in all planes and 
was symmetrical in appearance with the right, without 
deformity.  The examiner assessed chronic tenosynovitis of 
the left ankle.  

In an addendum, the examiner noted that X-rays showed 
superior and inferior planar spurs, and diffuse soft tissue 
swelling.  Based on X-ray findings, the examiner assessed 
minimal changes of osteoarthritis, and diffuse soft tissue 
swelling.  The examiner commented that joint spaces were well 
maintained with no erosion seen.  

Based on the veteran's admission at the May 2004 examination 
upon range of motion testing that further dorsiflexion would 
cause pain, the Board concludes that the range of motion 
demonstrated was to the limit without pain.  This is 
consistent with the absence of findings of limitation of 
motion upon testing in September 2001.  The Board considers 
DeLuca criteria, and notes that based on reported end-of-day 
swelling, the functional use and range of motion of the ankle 
might be considered to be moderately impaired, based on pain 
limiting use, fatigability, and limited range of motion on 
extended use.  There is no indication that the veteran 
suffers from incoordination or instability of the ankle.  In 
making these determinations, the Board concludes that there 
is some greater impairment than the minimal impairment shown 
by range of motion demonstrated on examination alone.  While 
the veteran demonstrates walking with a limp favoring the 
left in May 2004, this was not found to demonstrate more than 
the moderate impairment of the left ankle already noted.  The 
VA examiner noted in May 2004 that the veteran was severely 
obese, and undoubtedly this may contribute to pain experience 
when weight is placed on the ankle when it is swollen, 
including after a day of standing on concrete at work, as 
noted by the veteran.  However, the Board concludes that 
based on the veteran's reported continued capacity to work 
standing on concrete in steal-toed shoes while keeping the 
condition, as the veteran reported, relatively comfortable 
through use of Advil and Tylenol, more than moderate 
disability of the ankle is not demonstrated.  

The medical record as a whole reflects that the veteran's 
residuals of a left ankle injury are not shown to be more 
severe upon recent treatment records or prior examination 
since 2001, than was shown upon VA examinations in September 
2001 and May 2004.  

The Board has considered the veteran's assertions of an 
increased level of disability associated with his service-
connected residuals of a left ankle injury.  However, the 
veteran's own statements upon VA examinations and findings of 
medical examiners do not support such a conclusion.  The 
veteran's own statements do not serve as medical evidence of 
increased disability to support his claim.  Lay persons are 
not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Based on a review of the entire medical record, but relying 
particularly on the thorough, informed medical examinations 
conducted in September 2001 and May 2004, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a higher disability rating 
than the 10 percent assigned, which is the appropriate rating 
for moderate limitation of motion of the ankle.  As noted, 
considering pain on motion and other pain-related factors 
such as fatigue, pain on use, and weakness, more disability 
than would be equivalent to moderate limitation of motion was 
still not shown.  38 C.F.R. § 4.40, 4.45; DeLuca. 

Furthermore, a separate rating for arthritis of the left 
ankle may not be assigned because Diagnostic Code 5271 is 
predicated upon loss of motion.  See VAOPGCPREC 23-97. 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of a left ankle injury is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


